COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00263-CV


IN THE MATTER OF J.B.



                                        ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-103998-16

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Motion to Dismiss Appeal” and see no

reason not to grant it. We therefore grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                       PER CURIAM

PANEL: KERR, WALKER, and PITTMAN, JJ.

DELIVERED: October 26, 2017


      1
          See Tex. R. App. P. 47.4.